MEMORANDUM OF DECISION.
In this prosecution for operating while under the influence, 29 M.R.S.A. § 1312-B (Supp.1987), the District Court (Bangor) ordered suppression of all evidence acquired as a result of a police officer’s stop of an automobile driven by Donald Daigle on Indian Island on June 13, 1987. Contrary to the State’s contention on its direct appeal pursuant to 15 M.R.S.A. § 2115-A(1) (1980), the record before us does not establish any reversible error on the part of the motion judge in either finding the facts or applying the law.
The entry is:
Judgment affirmed.
All concurring.